Order unanimously modified in accordance with the Memorandum herein and as so modified affirmed, with costs to plaintiff. Memorandum: Special Term in a proper exercise of its discretion, having regard to the circumstances of the case and of the respective parties, should have directed defendant husband to pay the entire expense of the application to modify the judgment for alimony. (See Domestic Relations Law, § 237, subd. [b].) We find that the fair fee for the services rendered by the attorneys for the plaintiff is the sum of $1,750. Accordingly, the order appealed from should be modified to direct that defendant pay that sum to the wife instead of the amount of $1,500. Upon receipt of said sum of $1,750, the wife shall retain $1,350 and pay to her attorneys the sum of $400. (Appeals from order of Monroe Special Term, on motion to modify judgment of separation.) Present — Marsh, J. P., Gabrielli, Moule, Bastow and Henry, JJ.